Title: Cabinet Opinion on French Privateers and Prizes, 5 August 1793
From: Cabinet,Jefferson, Thomas,Hamilton, Alexander,Knox, Henry
To: Washington, George



[Philadelphia, 5 August 1793]

At a meeting of the heads of departments & the Attorney general at the Secretary of state’s office Aug. 5. 1793.
The case of the Swallow letter of marque at New York, desired to be sent out of our ports, as being a privateer. it is the opinion that there is no ground to make any new order on the subject.
The Polly or Republican, in the hands of the Marshal at New York, on a charge of having been armed in our ports to cruize against nations at peace with the U.S. it is the opinion there is no ground to make any new order in this case.
The Little Democrat, the Vainqueur de la Bastille, the Citoyen Genet, & the Sans Culottes. a letter to be written to mister Genet as was determined on the 3d instant, and an instruction in conformity therewith be given to the governors. mister Hammond to be informed thereof & to be assured the government will effectuate their former resolution on this subject.
The Lovely Lass, the Prince William Henry, & the Jane of Dublin, prizes to the Citoyen Genet. mister Genet to be written to as was agreed on the 3d inst.
The brig Fanny and Ship William reclaimed as taken within the limits of our protection. as it is expected that the court of Admiralty may very shortly reconsider whether it will take cognisance of these cases, it is thought better to take no new measure therein for the present.
The Schooner fitting out at Boston as mentd in a letter of mister Gore to mister Lear. the Governor of Massachusets to be written to suppress her.
Mr Delaney’s letter of the 24th of July on the question whether duties are to be paid on prize goods landed for sale. it is the opinion the duties are to be paid.
A letter from mister Genet of the 4th of Aug. informing the Secretary of state that certain inhabitants lately arrived from St Domingo are combining to form a military expedition from the territory of the U.S. against the constituted authorities of the said island. it is the opinion that the Governor of Maryland be informed thereof (because in a verbal communication to the Secretary of state mister Genet had named Baltimore as the place where the combination was forming) and that he be desired to take measures to prevent the same.

Th: Jefferson
Alexandr Hamilton
H. Knox

 The Secretary of State and Attorney General are of opinion that Mr Hammond be informed that measures are taking to procure restoration of the prizes the Lovely Lass The Prince William Henry and the Jane of Dublin, and in case that cannot be effected that Government will take the subject into further consideration.
The Secretaries of the Treasury and of War are of opinion that Mr Hammond be informed that measures are taking to effect the restoration of the prizes The Lovely Lass, The Prince William Henry and the Jane of Dublin; that in case this shall not be effected the President considers it as incumbent upon the U. States to make compensation for those Prizes; and that prizes in similar circumstances which shall be hereafter brought into the Ports of the U. States will be restored.

